Name: Commission Regulation (EEC) No 988/85 of 16 April 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 4. 85 Official Journal of the European Communities No L 106/9 COMMISSION REGULATION (EEC) No 988/85 of 16 April 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the- result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. - Done at Brussels, 16 April 1985. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p . 26 . 0 OJ No L 101 , 13 . 4. 1984, p. 25 . No L 106/10 Official Journal of the European Communities 18 . 4. 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 J 07.01 All New potatoes 1313 233,19 65,07 198,51 20,80 41 561 73,58 16,95 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 8230 1461,44 407,81 1244,12 130,37 260469 461,15 106,27 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2713 481,86 134,46 410,21 42,98 85882 152,05 35,04 1.20 07:01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4790 850,62 237,36 724,13 75,88 151604 268,40 61,85 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,05 53,86 164,34 17,22 34406 60,91 14,03 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 6124 1 087,45 303,45 925,75 97,01 193815 343,14 79,07 1.30 07.01-451 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 7289 1 294,23 361,15 1 101,78 115,46 230668 408,38 94,11 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1801 319,87 89,26 272,31 28,53 57010 100,93 23,26 1.40 ex 07.01-54 ex 07.01 G II Carrots 1952 346,73 96,75 295,17 30,93 61 798 109,41 25,21 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 07.01-63 ex 07.01 H Onions (other than sets) 614 109,14 30,45 92,91 9,73 19452 34,43 7,93 1.70 07.01-67 ex 07.01 H Garlic 4656 826,86 230,73 703,91 73,76 147371 260,91 60,12 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80 07.01 K Asparagus : \\\ 1.80.1 ex 07.01-71 ,  green 21695 3852,14 1 074,92 3279,34 343,66 686559 1215,52 280,12 1.80.2 ex 07.01-71II  other 16421 2915,69 813,61 2482,13 260,1 1 519658 920,03 212,02 1.90 07.01-73 07.Q1 L Artichokes 3387 601,51 167,84 512,06 53,66 107206 189,80 43,74 1.100 07.01-75 07.01-771 07.01 M Tomatoes 3844 682,53 190,45 581,03 60,89 121 645 215,36 49,63 1.110 07.01-81 1 07.01-82 07.01 P I Cucumbers 3401 603,99 168,54 514,18 53,88 107648 190,58 43,92 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 3126 555,09 154,89 472,55 49,52 98932 175,15 40,36 1.120 07.01-93 07.01 S Sweet peppers 4597 816,23 227,76 694,86 72,81 145476 257,55 59,35 1.130 " 07.01-97 07.01 T II Aubergines 4270 758,17 211,56 645,43 67,63 135128 239,23 55,13 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1950 346,41 $6,66 294,90 30,90 61740 109,30 25,19 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 21 76 386,53 107,86 329,05 34,48 68891 121,96 28,10 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 3172 563,25 157,17 479,50 50,24 100388 177,73 40,95 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2788 495,07 138,15 421,46 44^16 88236 156,21 36,00 230 ex 08.01-60 ex 08.01 D Avocados, fresh 6090 1081,48 301,78 920,67 96,48 192751 341,25 78,64 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 12529 2224,76 620,81 1 893,94 198,47 396514 702,01 161,78 2.50 08.02 A I Sweet oranges, fresh : lili\ \ 2.50.1 08.02-02\1\ lili\\ 08.02-06 08.02-12  Sanguines and semi-sanguines 3295 585,07 163,26 498,07 52,19 104275 184,61 42,54 I 08.02-16 i) \ \\ 18 . 4. 85 Official Journal of the European Communities No L 106/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2687 477,26 133,17 406,29 42,57 85061 150,59 34,70 2.50.3 08.02-05 ||||Il IIIl 08.02-09 08.02-15 08.02-19  others 1830 324,93 90,67 276,61 28,98 57911 102,52 23,62 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1903 337,89 94,28 287,64 30,14 60221 106,62 24,57 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 440,92 123,03 375,36 39,33 78585 139,13 32,06 2.60.3 08.02.28 08.02 B I  Clementines 2589 458,86 128,34 391,37 41,12 81830 144,84 33,59 2.60.4 08.02-34 1 08.02-37 f ex 08.02 B II  Tangerines and others 4160 738,65 206,11 628,81 65,89 131 648 233,07 53,71 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2789 495,24 138,19 421,60 44,18 88266 156,27 36,01 2.80 ex 08.02 D Grapefruit, fresh : IIII \\\ 2.80.1 ex 08.02-70  white 2580 458,13 127,84 390,00 40,87 81651 144,56 33,31 2.80.2 ex 08.02-70li  pink 4743 842,17 235,00 716,94 75,13 150099 265,74 61,24 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8 500 1 509,23 421,14 1284,81 134,64 268988 476,23 109,74 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5158 915,96 255,59 779,76 81,71 163250 289,02 66,60 235 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3278 582,08 162,43 495,53 51,92 103744 183,67 42,32 2.110 08.06-33Il\ IIl \II 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3642 646,73 180,46 550,56 57,69 115266 204,07 47,02 2.120 08.07-10 08.07 A Apricots 9283 1651,13 462,59 1413,82 148,84 284770 523,38 129,36 2.130 ex 08.07-32 ex 08.07 B Peaches 6823 1 209,80 338,62 1 033,83 108,72 209786 382,58 93,94 2.140 ex 08.07-32 ex 08.07 B Nectarines 17832 3166,85 885,43 2703,74 284,27 558314 1 001,99 242,02 2.150 08.07-51 1 08.07-55 J 08,07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 J 08.07 D Plums 6854 1217,00 339,60 1 036,03 108,57 216903 384,01 88,49 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 5576 990,09 276,28 842,86 88,32 176462 312,41 71,99 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons : \ \ 2.190.1 ex 08.09-19  elongated 7838 1391,85 388,39 1 184,89 124,17 248067 439,19 101,21 2.190.2 ex 08.09-194  other 16212 2878,67 803,28 2450,62 256,81 513060 908,35 209,33 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 16516 2932,70 818,36 2496,61 261,63 522689 925,39 213,26 2.202 ex 08.09-90 ex 08.09 Khakis 20539 3646,84 1017,63 3104,56 325,34 649969 1150,74 265,19 2.203 ex 08.09-90 ex 08.09 Lychees 10779 1914,40 535,25 1 634,44 171,84 337507 605,71 146,30